DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 04/29/2022 has been considered and entered.  The response was considered but was not found to be persuasive.  Therefore, the previous rejections are maintained.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2022 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 21 of U.S. Patent No. 13/288,367. Although the claims at issue are not identical, they are not patentably distinct from each other because while the instant claims are directed to compositions having oil, dispersant methacrylate, non-dispersant ethylene copolymer, magnesium detergent and substantially free of molybdenum element thus allowing for up to 60ppm of molybdenum (as supported by the specification), the copending application teaches the base oil, dispersant polymethacrylate, non-dispersant ethylene-copolymer, a minor amount of salicylate detergent such as magnesium salicylate (i.e., minor amounts are amounts less than 50% in the composition) which would provide magnesium in amounts overlapping the claimed range, and molybdenum compound providing molybdenum element being present at 50 ppm or higher which overlaps the claimed range.  The copending application also comprise base oil having similar HTHS viscosity.  
While the copending application does not particularly recite C20-C24 isomerized normal alpha olefin derived magnesium salicylate detergent, such detergents are known in the art in view of  Le Coent et al. (US 2006/0052259) which teaches salicylate detergents of metals such as magnesium having hydrocarbyl group prepared from isomerized olefin having 18 to 30 carbon atoms or preferably from 9 to 24 carbon atoms [see LeCoent, 0027, 0049] which makes the claimed detergents obvious to persons of ordinary skill in the art practicing the invention at the time the claim was filed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2013/0090273)
In regards to claim 1, Martin teaches low viscosity passenger car engine oil composition with a kinematic viscosity at 100ºC of from 4 to 6 cSt, and comprising a base oil admixture of 60 to 90% of polyalphaolefin (PAO) base oil and from 0.1 to 20% of a second base oil consisting of a Group II, Group III or Group V base oil or their combination [0014].  The base oil is present in major amount as provided in Table A [0178].  
The composition can comprise detergents [0114].  The detergents can be calcium or magnesium detergents present in amounts of from about 0.01 to 8% and provides an individual or combined concentration of calcium (Ca) and/or magnesium (Mg) in the oil in preferred amounts of at least 0.05% [(500 ppm) or at least 0.1% (1000 ppm) [0125].  
The composition can comprise a minor amount of viscosity improver including a dispersant viscosity improvers having a molecular weight of from 1,000 to 1,000,000 such as including polymers and copolymers of methacrylates (i.e., dispersant PMA) [0164 – 0166].  Other suitable viscosity improvers includes ethylene-propylene copolymers (i.e., non-dispersant ethylene-olefin or EP copolymer) having molecular weights of from 100,000 to 400,000 [0167].
The composition can be free of molybdenum compounds since antiwear and friction modifiers etc., can be non-molybdenum based compounds [0146].  But even when a molybdenum compound is used as friction modifier for instance, it can be present in amounts providing as low as about 10 ppm of molybdenum [0151].  Amounts of about 10ppm of molybdenum includes amounts of less than 10 ppm as claimed.  Thus, since molybdenum can be absent and when present can be as low as about 10 ppm, the claimed limitation is obvious.
In regards to claim 2, Martin teaches the composition which comprising the second base oil in amounts of from 0.1 to 20% in the base oil as previously stated.  The second base oil can be esters such as diesters [0173].  The ester cobasestock can be present in the fully formulated composition in amounts of from 0.1 to 20% [0178, Table A]. 
In regards to claim 3, Martin teaches the composition which comprises magnesium detergent such as magnesium salicylate having hydrocarbyl groups with from 1 to about 30 carbon atoms [0212].  While Martin does not particularly recite the isomerized hydrocarbyl group, such detergents are known and obvious.  For instance, Le Coent et al. (US 2006/0052259) teaches salicylate detergents of metals such as magnesium having hydrocarbyl group prepared from isomerized olefin having 18 to 30 carbon atoms or preferably from 9 to 24 carbon atoms [see LeCoent, 0027, 0049] which makes the claimed detergent obvious to persons of ordinary skill in the art practicing the invention of Martin to use as magnesium salicylate detergents at the time the claim was filed.
In regards to claim 4, Martin teaches the composition with the non-dispersant ethylene copolymer as previously discussed.  While the ethylene content of such polymer is not stated, such polymers having higher ethylene content are well known in the art and would have been obvious to use as EP copolymers in Martin at the time the claim was filed.  For instance, Vrahopoulou (US 5,658,862) teaches engine oils having ethylene copolymer as viscosity index improver having ethylene content of at least 55% (column 4 lines 10 – 25).
In regards to claim 5, Martin teaches the composition with the non-dispersant EP copolymer having the claimed limitation.
In regards to claim 6, Martin teaches the composition with the dispersant PMA having the claimed limitation.
In regards to claim 7, Martin teaches the composition having the dispersant PMA as previously stated.  The dispersant based methacrylate compounds of the claims are well known and would have been obvious to persons of ordinary skill in the art practicing the invention at the time the claim was filed to have used as dispersant VI improver in the composition of Martin.  For instance Esche et al. (US 2015/0133352) teaches such compounds having non-dispersant and dispersant containing groups in the copolymer is similar percentages [See 0016 – 0033 of Esche].
In regards to claim 8, Martin teaches the composition having the ethylene-propylene copolymer as previously stated. 
In regards to claim 9, Martin teaches the composition having the claimed limitation as previously stated.
In regards to claims 10 – 18, Martin or Martin in view of LeCoent, Vrahopoulou or Esche as discussed above teaches the composition for passenger car engine oil having the claimed limitations and thus when used to lubricate the engine would provide the method of improving friction and wear in such engine which intrinsically provides the intended functions.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicants argue that Martin fails to teach compositions that contains less than 10 ppm of molybdenum.  The argument is not persuasive.
Martin allows for molybdenum content to be as low as about 10 ppm when a molybdenum compound is as friction modifier.  Amounts of about 10 ppm can be less than 10 ppm and thus obviates the claimed range.
Examiner notes that the issue of compositions essentially free of molybdenum as not being taught by Martin was not found to be persuasive at the Patent Board according to the examiner affirmance dated 03/02/2022.
      Rejections based on double patenting have not been disparaged and are therefore maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771